Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 17-30, 37 & 45-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claims 17-19, 22, 31-32 & 35, “wherein the cooling ribs (8, 10) of the heat dissipating cooling flange (2, 4) include undulating cooling ribs having across a length thereof an undulating course; wherein each of the undulating cooling ribs has a heat-dissipating surface that is greater than a heat-dissipating surface of a straight reference cooling rib of the same axial and radial extensions as the undulating cooling rib, respectively” is indefinite in scope because it is unclear if the “straight reference cooling rib” is included in the claimed structure. 
Further, “wherein an amplitude of additive superposition of the undulation function of all cooling rib center lines (8a, 10a) of the undulating cooling ribs does not surpass a value of 20% of an average amplitude across all cooling rib center lines (8a, 10a)” (independent claims 17-19, 22 & 30) is vague and indefinite.  It is unclear what this statement means.  In particular, it is unclear what “an amplitude of additive superposition of the undulation function of all cooling rib 
In claims 24 & 37, “…one of the rotor and stator cooling flanges (2, 4) without a heat-dissipating function…” is indefinite.  The flanges as claimed have the same structure; therefore, it is not clear how or in what way they differ in function, i.e., how one flange is without a heat-dissipating function.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Knorr et al. (US 8,531,065) in view of Chen (US 7,117,928).
Regarding claim 17, Knorr generally teaches the invention of a cooling device of an electric motor, the cooling device comprising: 
a rotor cooling flange 20 and a stator cooling flange 22, wherein the rotor cooling flange 20 is rotatable relative to the stator cooling flange 22 (c.3:50-60; c.4:49-51; Fig.5);  
wherein at least one of the rotor and stator cooling flanges 20 or 22 is provided with cooling ribs 33 or 23 that are distributed about a circumference thereof (c.3:56-60; c.4:17-22; Figs.1,3&5);  
wherein at least one of the rotor and stator cooling flanges 20 or 22 is a heat-dissipating cooling flange configured to dissipate heat to ambient air in operation of the electric motor (c.4:44-46).

    PNG
    media_image1.png
    354
    677
    media_image1.png
    Greyscale

Knorr does not teach the cooling ribs 33 or 23 of the heat-dissipating cooling flange 20 include “undulating cooling ribs having across a length thereof an undulating course; 
wherein each of the undulating cooling ribs has a heat-dissipating surface that is greater than a heat-dissipating surface of a straight reference cooling rib of the same axial and radial extensions as the undulating cooling rib, respectively; 
wherein a phase position ΔΦ for at least one pair of the undulating cooling ribs is different; 
wherein an amplitude of additive superposition of the undulation function of all cooling rib center lines of the undulating cooling ribs does not surpass a value of 20% of an average amplitude across all cooling rib center lines” [sic].
 But, Chen teaches a heat sink including a base 10 including undulating cooling ribs (wavy fins) 11 having across a length thereof an undulating course (c.1:5-11; c.2:64-c.3:6; Fig.1) wherein the heat-dissipating surface of each of the undulating cooling ribs 11 is greater than “a heat-dissipating surface of a straight reference cooling rib of the same axial and radial extensions as the undulating cooling rib, respectively” [sic] (understood as an inherent imaginary reference 

    PNG
    media_image2.png
    511
    456
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    579
    446
    media_image3.png
    Greyscale

Further, since the fins 11 all comprise a sine wave (or “undulation function”), “an amplitude of additive superposition of undulation function of all cooling rib center lines of the undulating cooling ribs [11] does not surpass a value of 20% of an average amplitude across all cooling rib center lines” [sic].  In other words, since the fins 11 all comprise the same sine wave undulation function, the amplitude of additive superposition of their functions would not differ more than 20% from an average amplitude of the sine wave. Chen teaches the undulating cooling ribs define non-rectilinear air channels between two adjacent fins for increasing the time for heat-exchange while the air is passing through the air channel, thereby improving the heat-exchange efficiency (c.1:50-58) and increase the overall heat-exchange area without increasing height, length or width of the heat sink (c.3:4-6).

Independent claim 30 is rejected on the same grounds as claim 1, the only difference being with regard to the feature “wherein an average value of a phase displacement (ΔΔΦ) between the phase positions (ΔΦ) of respective directly neighboring cooling ribs [11], expressed dimensionless in radians, does not surpass an absolute value of Π/3.”  But, Chen’s fins 11 in Figs.6-7 all comprise a sine wave (or “undulation function”) with a phase displacement of 90 degrees (c.4:7-9), or Π/2 radians. While this surpasses the claimed “absolute value of Π/3”, it would nevertheless have been obvious before the effective filing date since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); and In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018) (the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality). MPEP 2144.05(I).

 Allowable Subject Matter

Claims 18-29 & 31-46 would allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art does not further teach “a ratio (A/B) of a wavelength (A) of the undulating cooling ribs (8, 10) to a radial extension (B) of the heat-dissipating cooling flange (2, 4) assumes a value between 0.7 and 1.7” (claim 18); or
  “a ratio (sm/dm) of an average spacing (sm) of respective two neighboring cooling ribs (8, 10) to an average thickness (dm) of the cooling ribs (8, 10) assumes a value in a range between 2 and 6” (claim 19); or   

“a ratio (A/B) of a wavelength (A) of the undulating cooling ribs (8, 10) to a radial extension (B) of the heat-dissipating cooling flange (2, 4) assumes a value between 0.7 and 1.7” (claim 31); or
  “a ratio (sm/dm) of an average spacing (sm) of respective two neighboring cooling ribs (8, 10) to an average thickness (dm) of the cooling ribs (8, 10) assumes a value in a range between 2 and 6” (claim 32); or 
“an average amplitude (Amr) of the cooling ribs (8, 10) varies across the circumference” (claim 35).

Response to Arguments
Applicant's arguments filed 08 March 2021 have been fully considered but they are not persuasive. 
Regarding the rejection under 112, second paragraph, “wherein the cooling ribs (8, 10) of the heat dissipating cooling flange (2, 4) include undulating cooling ribs having across a length thereof an undulating course; wherein each of the undulating cooling ribs has a heat-dissipating surface that is greater than a heat-dissipating surface of a straight reference cooling rib of the same axial and radial extensions as the undulating cooling rib, respectively” (independent claims 17-19, 22, 30-32 & 35) remains indefinite in scope because it is unclear if the “straight reference cooling rib” is included in the claimed structure.  Applicant makes no comment with respect to this issue in the response filed 08 March 2021. 
Further, regarding the rejection under 112, second paragraph, of the “amplitude of additive superposition…” phrase in independent claims 17-19, 22 & 30, applicant points to the disclosure p.6, lines 9-15: 
“A first condition for the substantially existing rotational direction independence of a cooling system is that the sum of the undulation function of all cooling ribs of a cooling flange has an amplitude which does not surpass 20% of the average amplitude of the undulation functions of these cooling ribs (i.e., phase position-caused cancellation effects prevail for additive superposition of the undulation functions).”

	But, as was the case previously, the claim language “an amplitude of additive superposition of the undulation function of all cooling rib center lines…of the undulating cooling ribs does not surpass a value of 20% of an average amplitude across all cooling rib center lines” is unclear.  For one, it is unclear how or in what sense a “center line” has an amplitude or “undulation function”, and even if this is the case, it is not clear how the “amplitude of additive superposition” of such “center lines” differs from “an average amplitude across all cooling rib center lines”.  Applicant provides no clarification or explanation of this claimed feature.
	Regarding the rejection of claims 17 & 30 over Knorr & Chen, applicant argues Chen’s cooling ribs “are arranged such that the cooling air generated by the fan wheel 102 is guided outwardly in radial direction into the region of the cooling ribs. The combined teachings of Knorr and Chen would only suggest a person of skill in the art to arrange cooling ribs adjacent to the fan wheel 102 but not in a circumferential arrangement around a rotor or stator cooling flange” (Response, p.11).  This is not persuasive because Knorr teaches at least one of the rotor and stator cooling flanges 20 or 22 is provided with cooling ribs 33 or 23 that are distributed In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
	Applicant also argues Chen’s cooling is “based on the concept that the cooling air generated by the cooling wheel 102 is to be provided with a cooling flow path as long as possible along the cooling ribs. Therefore, the cooling ribs, as described in the embodiments of Chen, are arranged such that the cooling ribs extend adjacent to the fan wheel 102 away from the fan wheel 102 as far as possible in order to provide in this way a good cooling action… Furthermore, the cooling ribs 11 are arranged on a carrier 10 that…is in contact with the heat-generating electronic element” whereas “in the present invention, as shown in Figs. 1 to 3, the cooling ribs 8, 10, are not arranged on electronic components but at the circumference of the cooling flanges In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
As noted in the rejection, the difference between Knorr and the claimed invention relates to the shaping of the cooling ribs, i.e., Knorr’s ribs are not “undulating cooling ribs having across a length thereof an undulating course; wherein each of the undulating cooling ribs has a heat-dissipating surface that is greater than a heat-dissipating surface of a straight reference cooling rib of the same axial and radial extensions as the undulating cooling rib, respectively; wherein a phase position ΔΦ for at least one pair of the undulating cooling ribs is different; wherein an amplitude of additive superposition of the undulation function of all cooling rib center lines of the undulating cooling ribs does not surpass a value of 20% of an average amplitude across all cooling rib center lines” [sic]. Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Chen teaches a heat sink including a base 10 with undulating cooling ribs (wavy fins) 11 having across a length thereof an undulating course (c.1:5-11; c.2:64-c.3:6; Fig.1) wherein a heat-dissipating surface of the undulating cooling ribs 11 is greater than “heat-dissipating surface of a straight reference cooling rib of the same axial and radial extensions as the undulating cooling rib, .  

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BURTON S MULLINS/            Primary Examiner, Art Unit 2832